Taylor, J.,
dissenting. I am unable to agree that the exception to the reading in argument of the extract from the testimony of respondent’s father given at the inquest presents reversible error. The record states that the extract read tended to contradict the witness and it will be.presumed that such was the use made of it. So far as appears, no ground of objection was stated and it must be taken that none was given. It is now urged that no foundation was laid for the impeachment. Such foundation as there was is found in the cross-examination of the witness. To a question embodying the questions and answers read, the witness answered, ‘‘I might have at that time. ’ ’ While witness said, when pressed, that he did not remember that particular piece .of testimony, he promptly admitted having testified to the same thing in substance. It is true that the precise language had not been proved affirmatively; but the substance had been admitted in language so nearly identical that the rights of the respondent could not possibly have been prejudiced. I quote for comparison (1) the questions and answers read and (2) the questions and answers admitted by the witness in cross-examination relating to the same matter.
(1)
Q. Tell the court what you have seen.
A. Well, I have seen them lying on the bed together several times.
Q. How often has that occurred ?
A. About every night.
Q. Well, nearly every night in the summer time?
A. Well, nearly every night in the summer time.
(2)
Q. Now, have you been to bed a good many times and left them together in that room?
A. Yes, sir.
Q. Lying on the bed?
A. Yes, sir.
Q. Well, that was the ordinary occurrence for them to be there when you went to bed at night?
A. Yes, sir; most nearly every night.
The word “there,” taken in connection with what goes before, evidently means “lying on the bed together.” The Court should not hesitate to find, nor in the interest of speedy justice fail to find affirmatively, that, error if such there was, was clearly harmless.
*133The judgment should be sustained for an additional reason. It is perfectly apparent that the court in ruling had in mind the substance of the testimony which the witness had admitted having given but failed for the moment to recall the particular questions and answers. The failure to indicate the ground of objection was calculated to and evidently did mislead the-court. If their attention had been directed to the matter now complained of by a specific objection, I have no doubt it would have been promptly remedied. In the circumstances of this case it should be held that failure to state the ground of objection made the exception unavailable.

I would override the exception and affirm the judgment.

Powers, J., concurs in this dissent.